Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Response filed 07/14/2021, Applicant amended claims 1-9 and 11-14, cancelled claims 10 and 15, and added new claims 16-22. The prior art of record does not teach, or otherwise render obvious, the claimed inventions as recited in independent claims 1, 11 and 22 comprising, inter alia, a method and system comprising a first elongated device having a first sensed shape and a second elongated device having a second sensed shape, the first and second elongated devices being physically linked to one another over at least a part of the first and second lengths, determining along a reference shape (first or second sensed shape) and a linked shape (the other of the first or second sensed shape) an overlap region in which the reference shape and the linked shape should match due to physical overlap of the first and second elongated devices in the overlap region; and copying, in the overlap region, an overlap region reference shape portion of the reference shape to an overlap region linked shape portion of the linked shape so that, within the overlap region, the linked shape is visualized on the display as matching the reference shape. 
Although Van Bucsh teaches a first elongated device having a first sensed shape and a second elongated device having a second sensed shape, the first and second elongated devices being physically linked to one another over at least a part of the first and second lengths, it does not specifically disclose determining along a reference shape and a linked shape an overlap region in which the reference shape and the linked shape should match due to physical overlap of the first and second elongated devices in the overlap region; and copying, in the overlap region, an overlap region reference .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795